 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                           IN THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   VANESSA M. ROEDELL,                              )
                                                      ) Civil No. C17-1716-RAJ
                                                      )
 8                         Plaintiff,                 )
                                                      )
 9                          v.                        ) [PROPOSED] ORDER
                                                      )
     NANCY A. BERRYHILL, Deputy                       )
10                                                    )
     Commissioner of Social Security for              )
11   Operations,                                      )
                                                      )
12                          Defendant.                )
                                                      )
13

14          THIS MATTER having been brought before this Court upon the Parties' Stipulated

15   Motion for Equal Access to Justice Act attorneys’ fees and costs, and the Court having fully

16   considered this matter:

17          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion is

18   Granted and Plaintiff is awarded attorneys’ fees in the amount of $6,506.59 and reimbursement

19   of expenses in the amount of $26.00 for a total of $6,532.59 pursuant to the Equal Access to

20   Justice Act, 28 U.S.C. § 2412, subject to any offset as described in Astrue v. Ratliff, 130 S.Ct.

21   2521 (2010). Plaintiff is also awarded $9.80 in costs under 28 U.S.C. § 1920.

22          The check(s) shall be mailed to Plaintiff’s attorney’s office: Robey Namba, P.S., 1414 F

23   Street, Bellingham, WA 98225. If it is determined that Plaintiff’s EAJA fees are not subject to
                                                                               ROBEY NAMBA, P.S.
24                                                                                  1414 F Street
                                                                               Bellingham, WA 98225
                                                                               Phone: (360) 676-2548
                                                                                Fax: (360) 647-7838
     [PROPOSED] ORDER - 1
 1   any offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA
 2   fees shall be made payable to Robey Namba, P.S. based upon Plaintiff’s assignment of these
 3   amounts to Plaintiff’s attorney as evidenced in the Stipulated Motion and Administrative Record.
 4          DATED this 7th day of December, 2018.
 5

 6

 7                                                      A
 8                                                      The Honorable Richard A. Jones
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                                            ROBEY NAMBA, P.S.
24                                                                               1414 F Street
                                                                            Bellingham, WA 98225
                                                                            Phone: (360) 676-2548
                                                                             Fax: (360) 647-7838
     [PROPOSED] ORDER - 2
